Opinion issued January 27, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-14-00441-CV
                            ———————————
                        T & T SUBSEA, LLC, Appellant
                                         V.
        CHAD W. WORRALL AND THOMAS ROYSTON, Appellees



               On Appeal from the 127th Judicial District Court
                            Harris County, Texas
                    Trial Court Cause No. 2013-42192-A


                          MEMORANDUM OPINION

      Appellant, T & T Subsea, LLC, has filed a motion to dismiss the appeal after

settling the case, and requests that all costs be assessed against the party incurring

the same. The motion contains a certificate of conference indicating that appellees

do not oppose this motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2). No other
party has filed a notice of appeal and no opinion has issued. See TEX. R. APP. P.

42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal, with costs to be

taxed against the party who incurred the same. See TEX. R. APP. P. 42.1(a)(1), (d),

43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Brown.




                                        2